Citation Nr: 1527366	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-14 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right ankle disability, including as secondary to the service-connected right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for left knee disability, including as secondary to the service-connected right knee disability.

3.  Entitlement to service connection for a left ankle disability, including as secondary to the service-connected right knee disability.  

4.  Entitlement to service connection for bilateral hip disability, including as secondary to the service-connected right knee disability.  

5.  Entitlement to service connection for lumbar spine disability, including as secondary to the service-connected right knee disability.  

6.  Entitlement to a compensable rating for headaches prior to November 13, 2012 and in excess of 30 percent from that date.

7.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.

8. Entitlement to a rating in excess of 20 percent for left eye disability prior to April 2, 2014 and in excess of 30 percent from that date.  

9. Entitlement to a rating in excess of 20 percent for right knee degenerative joint disease (DJD), post-arthrotomy and medial meniscectomy prior to April 2, 2014 and in excess of 10 percent for degenerative joint disease and 30 percent for medial-lateral instability from that date.

10. Entitlement to a rating in excess of 10 percent for tinnitus.

11. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Betty L. G. Jones, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2010 and November 2010 rating decisions by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of this case is now with the Chicago, Illinois RO.  The June 2010 rating decision continued the rating for headaches at 0 percent.  The November 2010 rating decision increased the rating for bilateral hearing loss to 30 percent effective July 22, 2010, increased the rating for right knee DJD, post-arthrotomy and medial meniscectomy, effective July 22, 2010, continued a 20 percent rating for left eye disability and 10 percent for tinnitus, denied service connection for left ankle, bilateral hip and lumbar spine disorders, and declined to reopen claims for service connection for right ankle injury and left knee disorder.  In an interim March 2013 rating decision, the rating for headaches was increased to 30 percent, effective November 13, 2012.  

In an interim October 2014 rating decision, the 20 percent rating for right knee DJD post-arthrotomy and medial meniscectomy was reduced to 10 percent effective April 2, 2014; however, effective April 2, 2014, the RO granted a separate 30 percent rating for right knee medial-lateral instability.  The RO also increased to 30 percent the rating for left eye disability, effective April 2, 2014.  As a result of the October 2014 rating decision, there was no reduction in compensation benefits currently being made; in fact, the claimant's overall disability rating increased, to 80 percent.  Accordingly, the provisions of 38 C.F.R. § 3.105(e), pertaining to reductions, do not apply in this case.

In January 2015, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing the Veteran was granted a 90-day abeyance for the submission of additional evidence.  Also at the hearing, the Veteran waived initial RO consideration of evidence received at the Board subsequent to the hearing.

The issue of a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2009 (notice sent in March 2009) rating decision denied service connection for a right ankle injury based on findings that there is no evidence of a right ankle injury in service and postservice treatment records, of record at that time, do not show the Veteran has a right ankle disorder.

2.  Evidence received since the February 2009 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right ankle disability and does not raise a reasonable possibility of substantiating such claim.
 
3.  An unappealed February 2009 (notice sent in March 2009) rating decision denied the Veteran service connection for a left knee disability based on findings that there was no continuity of symptomatology are there was no evidence of a left knee disorder until November 2007, more than 35 years after he was discharged from service.
 
4.  Evidence received since the February 2009 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability and does not raise a reasonable possibility of substantiating such claim.

5.  The Veteran does not have a current diagnosis of a left ankle disability.

6.  The Veteran does not have a current diagnosis of a bilateral hip disability.

7.  The Veteran does not have a current diagnosis of a lumbar spine disability.

8. Prior to November 13, 2012, the Veteran's migraine headaches are not shown to have been manifested by characteristic prostrating attacks averaging one in two months over the last several months, or by symptoms approximating such level of severity.

9. From November 13, 2012, the Veteran's migraine headaches are not shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

10. The Veteran's bilateral hearing loss disability is manifested by no worse than Level VII impairment in the right ear and by no worse than Level VI impairment in the left ear.

11. For the period prior to November 14, 2012, the Veteran's left eye was manifested by corrected distance visual acuity of 20/200.

12. For the period from November 14, 2012 to April 1, 2014 the Veteran's left eye was manifested by corrected distance visual acuity of 10/200 and average contraction of visual field of the left eye to 41.5 degrees and a normal right eye; the left eye has not caused incapacitating episodes having a total duration of at least 4 weeks at any time during this period.

13. For the period from April 2, 2014 the Veteran's left eye disability has resulted in corrected distance visual acuity of 20/200 and average contraction of visual field of the left eye to 41.5 degrees and a normal right eye; the left eye has not caused incapacitating episodes having a total duration of at least 4 weeks at any time during this period.

14. Prior to April 2, 2014, the Veteran's right knee disability was manifested by extension limited to 15 degrees with frequent episodes of joint pain and effusion following meniscectomy; no additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination were shown; subluxation or lateral instability of the right knee was not shown.

15. From April 2, 2014, the Veteran's right knee disability was manifested by pain-free range of motion from 0 to 120 with severe instability. 

16. At the January 2015 Board video conference hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the undersigned that he wished to withdraw his appeal with respect to his claim seeking entitlement to a rating in excess of 10 percent for tinnitus; there is no question of fact or law remaining before the Board on that matter.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a right ankle disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has not been received, and the claim of service connection for a left knee disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  Service connection for a bilateral hip disability is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

5.  Service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

6.  Increases in the "staged" ratings assigned for migraine headaches (0 percent prior to November 13, 2012, and 30 percent from that date) are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2014).

7.  The criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, Code 6100, 4.86 (2014).

8. Prior to November 14, 2012 the criteria for a rating in excess of 20 percent for a left eye disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.77, 4.79, Codes 6009 - 6066, (2014).

9. From November 14, 2012, the criteria for a 30 percent (but no higher) rating for a left eye disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.77, 4.79, Codes 6009 - 6066, (2014).

10. Prior to April 2, 2014, the criteria for a separate 20 percent rating for residuals of meniscectomy are met; a rating in excess of 20 percent right knee limitation of motion are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.45, 4.59, 4.71a, Code 5261 (2014).

11. From April 2, 2014, the criteria for a rating in excess of 10 percent for right knee degenerative joint disease and 30 percent for instability are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.45, 4.59, 4.71a, Codes 5257, 5261 (2014).

12. The criteria for withdrawal of the issue of entitlement to a rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in July 2009 and August 2010, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  In August 2010 the Veteran received Kent-compliant notice with respect to the right ankle and left knee claims.  

Letters in July 2009 and May, June and August 2010 provided the Veteran the generic notice required in claims for increase.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Social Security Administration records have been associated with the record.  In December 2008 the RO issued a memorandum of formal findings on the unavailability of records from Millington Naval Hospital.  He has been afforded VA examinations to evaluate his disabilities and the Board finds the reports of those examinations adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist (as to the matters decided) is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The transcript of the January 2015 hearing reflects the undersigned specifically identified the issues on appeal and focused on the elements necessary to substantiate the claims and identified evidence that could assist the Veteran in substantiating the claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.  Significantly, it is not alleged that notice in this case was less than adequate.

Legal Criteria, Factual Background and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

New and Material 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Regarding the claim for a right ankle injury, an unappealed February 2009 rating decision denied the Veteran service connection based on findings that there is no evidence of a right ankle injury in service and postservice treatment records, of record at that time, do not show the Veteran has a right ankle disorder.  No new and material evidence was received within the following year.

The evidence of record at the time of the February 2009 rating decision (notice sent in March 2009) included the Veteran's STRs, which are silent for an ankle injury, and the service separation medical examination report reveals normal lower extremities and other musculoskeletal on clinical evaluation.  Also of record at the time of the February 2009 rating decision were VA treatment records, and April 1971, October 1976, April 1995, February 2007, and January 2009 VA examination reports, which make no reference to an ankle disorder.  In addition, in a September 2008 statement the Veteran noted that he injured his right ankle playing football in service at the Naval Air Station, Millington Tennessee; a cast was put on the right ankle.

Evidence received since the February 2009 rating decision includes statements from the Veteran and VA treatment records and VA examinations.  The Veteran submitted a statement noting that his service-connected right knee disability had caused impairment to his right ankle disorder.  Specifically, he stated that his service-connected right knee disability has caused his other joints and body parts to overcompensate for the impaired right knee disability.  On September 2010 VA joints examination, the examiner opined that it is less likely than not, less than a 50 percent probability, that the Veteran's complaints referable to the ankles are related to his right knee disability in that the ankle findings were within normal limits.  

Regarding the claim for a left knee disability, an unappealed February 2009 rating decision denied the Veteran service connection for a left knee disorder based essentially on findings that there was no left knee injury, treatment, or complaints documented in the STRs, and there was no evidence of a left knee disorder until November 2007, more than 35 years after he was discharged from service.  No new and material evidence was received within the following year.

The evidence of record at the time of the February 2009 rating decision (notice sent in March 2009) included the Veteran's STRs, which are silent for a left knee disorder, and the service separation medical examination report reveals normal lower extremities and other musculoskeletal on clinical evaluation, and a medical history of no trick or locked knee.  Also of record at the time of the February 2009 rating decision was a February 1976 x-ray of the left knee that showed normal findings.  VA examination reports dated April 1971, October 1976, April 1995 and February 2007 are void of any findings of a left knee disorder.  November 2007 VA treatment records show a diagnosis of bilateral knee pain, which the Veteran reported started to bother him 6 months prior.  A June 2008 MRI [magnetic resonance imaging] showed medial meniscus tear; a June 2008 VA orthopedic surgery outpatient noted revealed an assessment of left knee pain with degenerative medial meniscus tear.  January 2009 VA joints examination report showed no diagnosis of a left knee disorder.  

Evidence received since the February 2009 rating decision includes statements from the Veteran, VA treatment records and VA examinations.  The Veteran submitted a statement noting that his service-connected right knee disability had caused impairment to his left knee disorder.  Specifically he stated that his service-connected right knee disability has caused his other joints and body parts to overcompensate for the impaired right knee disability.  

On September 2010 VA joints examination, the examiner opined that it is not at least as likely as not (less than a 50 percent probability) that the Veteran's right knee disability caused the pain experienced by the left knee.  On September 2010 VA joints examination, the Veteran reported on his service-connected right knee disability.  Examination of the left knee was unremarkable.  X-rays of the left knee were normal.  The diagnosis was normal left knee.  

While for purposes of determining whether these claims should be reopened, the credibility of the Veteran's statements are presumed, see Fortuck, Vet. App. 173, however, his statements are not competent evidence on the unestablished fact necessary to substantiate the claim, that is, the identification of a current disability and the relationship between any such disability and an injury, disease, or event in service or a service-connected disability.  Moreover, evidence that is not competent is not admissible, and therefore it is not new and material evidence under 38 C.F.R. § 3.156.  See King v. Brown, 5 Vet. App. 19, 21 (1992) (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion).  Further, there is no other evidence that supports the claim as the new VA examinations affirmatively found no diagnoses with respect to the ankles and left knee. 

In sum, when considered with the previous evidence of record, the evidence added to the file since the 2009 RO decision does not constitute new and material evidence sufficient to reopen the claims of service connection for right ankle and left knee disorders.  The Board acknowledges the existence of a low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, the Board finds that the additional evidence in no way relates to an unestablished fact necessary to substantiate the claim; it does not tend to show that the Veteran has current disabilities of the right ankle and left knee.  As such, it does not tend to show any relationship to the claimed symptoms and service or a service-connected disability.  The additional evidence received since the 2009 rating decision, when viewed in the context of the evidence already of record, simply does not raise a reasonable possibility of substantiating the appellant's claim.  As the additional evidence is not new and material, the claims of service connection for right ankle and left knee disabilities may not be reopened.

Service Connection

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Ankle Disability

Regarding the Veteran claim of service connection for a left ankle disability, in a July 2010 statement he claimed bilateral ankle pain and stated that his service-connected right knee disability has caused his other joints and body parts to overcompensate for his right knee disability.  He noted his symptoms include pain and limitation of motion.

The Veteran's STRs are silent for any ankle disability.  On April 1971 service separation examination, his musculoskeletal system (to include lower extremities) were normal on clinical evaluation.

Postservice treatment records do not diagnose the Veteran with having an ankle disability.  VA examinations conducted in August 1971, October 1976, April 1995, February 2007 (joints), January 2009 (joints), also do not diagnose him with having an ankle disability.  On September 2010 VA joints examination, the Veteran reported on his service-connected right knee disability and noted having discomfort, primarily with morning stiffness to both ankles (the examiner noted there was no past history of injury to the ankles).  The diagnosis was normal ankles.  There were no abnormalities noted for either ankle.  The examiner opined that it is less likely than not, less than a 50% probability, that the Veteran's complaints referable to the ankles are related to his right knee condition in that the findings were within normal limits.  

In any event, the initial threshold matter that must be addressed here, as in any claim seeking service connection, is whether (on a direct or secondary service connection theory of entitlement) there is competent evidence that the Veteran currently has (or during the pendency of the claims have had) the disability for which service connection is sought (left ankle disabilities).  The Veteran essentially asserts that he currently has a left ankle disability that is strictly due to his service-connected right knee disability.  Although he is competent to report lay-observable symptoms (pain and limitation of motion), he is not competent to speak to whether there is underlying pathology for symptoms constituting a compensable disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Consequently, the Board finds that the service treatment reports and postservice medical evidence outweighs the Veteran's contentions to the effect that he has current disability.  Thus, his assertion that he has left ankle disability is not probative evidence.  Neither has he demonstrated that he has the training and expertise required to opine as to the likely etiology of the claimed ankle disabilities.  See id.  In the absence of proof of a current left ankle disability there is no valid claim for service connection on either a direct or a secondary service connection basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  The preponderance of the evidence is against the claim.  Accordingly, service connection for left ankle disability is not warranted.

Bilateral Hip Disability 

In a July 2010 statement the Veteran claimed bilateral hip pain and stated that his service-connected right knee disability has caused his other joints and body parts to overcompensate for his right knee disability.

The Veteran's STRs are silent for bilateral hip disability.  On April 1971 service separation examination, his musculoskeletal system (to include lower extremities) were normal on clinical evaluation.

Postservice treatment records do not diagnose a disability of the hips.  VA examinations conducted in April 1971, October 1976, April 1995, February 2007 (joints), January 2009 (joints), also do not diagnose the Veteran with having a bilateral hip disability.  

On September 2010 VA joints examination, the Veteran reported on his service-connected right knee disability and noted having bilateral hip pain.  The diagnosis was normal hips.  The examiner opined that it is less likely than not, less than a 50 percent probability, that the Veteran's complaints referable to the hips are related to his right knee condition in that the findings were within normal limits. 

In any event, the initial threshold matter that must be addressed here, as in any claim seeking service connection, is whether (on a direct or secondary service connection theory of entitlement) there is competent evidence that the Veteran currently has (or during the pendency of the claims have had) the disability for which service connection is sought (bilateral hip disability).  The Veteran essentially asserts that he currently has a bilateral hip disability proximately due to his service-connected right knee disability.  Although he is competent to report lay-observable symptoms (such as pain), he is not competent to speak to whether there is underlying pathology for symptoms constituting a compensable disability.  See Jandreau, 492 F. 3d at 1377.  Consequently, the Board finds that his assertion that he has a bilateral hip disability is not probative evidence.  Neither has he demonstrated that he has the training and expertise required to opine as to the likely etiology of the claimed bilateral hip disability.  See id.  In the absence of proof of a current bilateral hip disability there is no valid claim for service connection for a bilateral hip disability on either a direct or a secondary service connection basis.  See Brammer, 3 Vet. App. at 225; Gilpin, 155 F.3d 1353, cert. denied, 526 U.S. 1144.  The preponderance of the evidence is against the claim.  Accordingly, service connection for bilateral hip disability is not warranted.

Lumbar Spine Disability 

The Veteran contends (in a January 2011 statement) that he should be service connected for his lumbar spine disability due to the strain on his back caused by his service-connected right knee disability.  He asserts that over the years his body has compensated for his right knee disability by putting stress on his back.

The Veteran's STRs are silent for a lumbar spine disability.  On April 1971 service separation examination, his spine and other musculoskeletal were normal on clinical evaluation.

Postservice treatment records do not diagnose a disability of the lumbar spine.  VA examinations conducted in April 1971, October 1976, April 1995, February 2007 (joints), January 2009 (joints), also do not diagnose the Veteran with having a lumbar spine disability.  

On September 2010 VA joints examination, the Veteran reported on his service-connected right knee disability and noted having pain in the low back (the examiner noted that there was no history of injury to the back).  The diagnosis was normal lumbar spine.  The examiner opined that it is less likely than not, less than a 50 percent probability, that the Veteran's complaints referable to the back are related to his right knee disability in that the findings were within normal limits.

In any event, the initial threshold matter that must be addressed here, as in any claim seeking service connection, is whether (on a direct or secondary service connection theory of entitlement) there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (lumbar spine disability).  The Veteran essentially asserts that he currently has a lumbar spine disability proximately due to his service-connected right knee disability.  Although he is competent to report lay-observable symptoms (such as pain), he is not competent to speak to whether there is underlying pathology for symptoms constituting a compensable disability.  See Jandreau, 492 F. 3d at 1377.  Consequently, the Board finds that his assertion that he has a lumbar spine disability is not probative evidence.  Neither has he demonstrated that he has the training and expertise required to opine as to the likely etiology of the claimed lumbar spine disability.  See id.  In the absence of proof of a current lumbar spine disability there is no valid claim for service connection for a lumbar spine disability on either a direct or a secondary service connection basis.  See Brammer, 3 Vet. App. at 225; Gilpin, 155 F.3d 1353, cert. denied, 526 U.S. 1144.  The preponderance of the evidence is against the claim.  Accordingly, service connection for lumbar spine disability is not warranted.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate ratings may be assigned for separate periods of time based on facts found.  This practice is known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert, 1 Vet. App. at 55.

Headaches

The Veteran's migraine headaches (associated with residuals of traumatic laceration with iridectomy and defective vision of the left eye with glaucoma suspect with angle resection of the left eye) are currently rated 0 percent prior to November 13, 2012 and 30 percent from that date under 38 C.F.R. § 4.124a, Code 8100.  

Migraine headaches are rated under Code 8100.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent rating is to be assigned.  With characteristic prostrating attacks occurring on an average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a 0 percent rating is to be assigned.  38 C.F.R. § 4.124a, Code 8100.

In April 2010 the Veteran filed a claim for a compensable rating for his headache disability; he stated his headaches were getting worse.  During an October 2009 VA eye optometry assessment the Veteran complained of headaches for the past year that seemed to originate behind the left eye and would spread across the frontal region.  Over-the-counter pain medications did not help; only going to sleep at night provided relief.  When he awakes, the headaches are gone.  He noted having headaches everyday toward the end of his workday.  He had been working in a job where there was intensive reading and computer work.  The optometrist found that the Veteran's left eye disorder was causing his headaches.  The diagnosis was headache for one year, originating behind the left eye.  

A January 2010 VA outpatient treatment report noted the Veteran presented to the clinic with complaints of headaches on the left side of his head, behind the eye.  He reported having a left watery eye when he would get the headaches.  He stated that he has headaches "pretty much nightly."  They began when he began his job in 2008.  Relaxing made them better.  He took aspirin and Tylenol without relief, but noted some improvement with ibuprofen.  The diagnosis was left-sided headaches.  

On May 2010 VA neurological disorders examination, the Veteran reported that approximately two years ago he had traumatic laceration of the left eyeball resulting in iridectomy and loss of vision, and since that time has had sensitivity to light and tends to war sunglasses, and he has had headaches daily.  The headaches are triggered by stress and by eye strain or prolonged reading.  The headaches are periorbital and bifrontal.  They are throbbing in nature and they generally are moderate to severe.  They respond to Motrin and rest within a half hour to one hour at the end of the day.  His overall neurologic examination was within normal limits.  The diagnosis was headaches.  

During a January 2011 VA eye optometry assessment the Veteran reported that he only gets headaches after reading.  He does a lot of reading while at work.  He stated that the headaches resolve after he discontinues reading and relaxes at home.  He noted that he has headaches daily (for 4 years) and they are greater at the end of the workday.  The headaches are located over the eye brows, they are dull with occasional sharp pains; pain level is 6/10.  He takes aspirin to help with the headaches.  The assessment was headache post traumatic iridectomy.  

The November 2012 VA headaches examination report notes the Veteran has had headaches of the migraine type since his military service.  The headaches started shortly after he was struck in the left eye requiring an iridectomy.  Since that time he has had mostly left sided throbbing headaches that have progressively worsened since onset.  The headaches, which occur several times weekly and last several hours and are associated with photophobia, phonophobia, and some unilateral left tearing.  He has one incapacitating and prostrating headache per month.  His treatment plan included medication for the headaches.  His headache symptoms included pulsating or throbbing head pain and pain localized to one side of the head.  He also experienced sensitivity to light and sound.  His head  pain would last less than one day and typically on the left side.  He had characteristic prostrating attacks of migraine headache pain once every month.  He did not have very frequent prostrating and prolonged attacks of migraine headache pain; nor did he have prostrating attacks of non-migraine headache pain.  The diagnosis was migraine including migraine variants.  His headache disability has impacted his ability to work in that he has one incapacitating and prostrating headache per month, which prevents any economically viable work activity for an entire day (on average).  The examiner noted the Veteran had moderate migraine headaches that had worsened since onset.  

On April 2014 VA headaches examination, the Veteran reported having migraine headaches in the past, but for the past 5 years he has had tension headaches from computer screen, stress and from reading and from poor vision.  He noted that headaches are almost daily.  His treatment plan includes taking medication for headaches.  He experiences pain on both sides of the head, the duration being less than one day. He did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  The diagnosis was tension headache.  It was noted that his ability to work was not impacted by his headache disability.  The examiner noted the Veteran had tension headache, mildly severity disability. 

At the January 2015 Board video conference hearing the Veteran testified that he has headaches almost every day.  He stated that the headaches are probably connected to the eye injury, reading too much, and not enough sleep.  He takes aspirin, ibuprofen and Tramadol (prescribed for pain).  He stated that if he gets enough sleep or not read a lot, then the headaches are not too bad.  

Addressing each "stage" of the rating for the Veteran's headaches in turn, the Board notes that to warrant a compensable (10 percent) rating prior to November 13, 2012, the evidence must show that during that period the headaches presented a disability picture consistent with characteristic prostrating attacks occurring once in 2 months over the last several months.

Prior to November 13, 2012, the Veteran's headaches were not shown to be manifested by characteristic prostrating attacks occurring once in 2 months over the last several months.  In fact, although the Veteran had sought treatment for headaches, he had not reported, nor does the record show he had prostrating attacks during the period under consideration.  He was generally able to go to work and the record shows his headache symptoms were diminished with medication and night-time rest.  For the period prior to November 13, 2012 there was no functional impairment resulting from the migraine headaches indicated.  Accordingly, a compensable rating (10 percent) for migraine headaches is neither met, nor approximated at any time prior to November 13, 2012.

From November 13, 2012, the Veteran's headaches are not shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant the next higher (50 percent) rating.  On VA examination in November 2012 he reported headaches that occurred several times weekly and would last several hours.  He reported having one incapacitating and prostrating headache per month that required medication for the headaches.  VA examiner noted that the Veteran has one incapacitating and prostrating headache per month that prevents any economically viable work activity for an entire day.  Based on these findings, the Veteran's service-connected migraine headache disability more nearly approximates the 30 percent rating currently assigned for the period from November 13, 2012; the next higher rating (50 percent) is not warranted because there is no evidence that the Veteran has or has had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for the period from November 13, 2012.  Accordingly, the Board finds that for the period from November 13, 2012 a schedular rating in excess of 30 percent for migraine headaches is neither met nor approximated.

Bilateral Hearing Loss.

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

The Veteran contends that his hearing loss has worsened and he is entitled to a rating higher than the 30 percent currently assigned.  His service-connected bilateral hearing loss is rated as 30 percent disabling under 38 C.F.R. § 4.85, Code 6100, effective July 22, 2010.

He filed a claim for an increased rating for bilateral hearing loss in July 2010.  On October 2009 VA audiological evaluation pure tone thresholds, in decibels, were 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
40
55
90
56
LEFT
35
45
55
85
55

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 72 percent in the left ear.  The diagnoses were mild to profound sensorineural hearing loss from 500 to 4000 Hertz in the right ear and mild to severe sensorineural hearing loss from 500 to 4000 Hertz in the left ear.  Audiologic findings did not indicate the presence of an ear or hearing problem that warrants medical follow-up or a condition which, if treated, might change hearing thresholds.

In this instance, neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level V hearing loss in the left ear.  Where hearing loss is at Level VI in one ear and Level V in the other, a 20 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

On October 2010 VA audiology examination, the Veteran reported no changes in his hearing loss.  He had no history of ear infections or ear surgery.  He had utilized amplification, obtained in 2010.  He had no current complaints of otalgia, otorrhea or dizziness.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
40
50
85
54
LEFT
45
45
55
75
55

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 60 percent in the left ear.  The diagnoses were mild to moderate sensorineural hearing loss through 250 to 3000 Hertz, dropping to a severe hearing loss through 4000 to 8000 Hertz of both ears.  Speech reception thresholds were in good agreement with pure-tone average bilaterally.  Word recognition scores were poor bilaterally (56 percent for the right ear and 60 percent for the left ear).

In this instance, neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VII hearing loss in the right ear and Level VI hearing loss in the left ear.  Where hearing loss is at Level VII in one ear and Level VI in the other, a 30 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

On November 2012 VA audiology examination pure tone thresholds, in decibels, were 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
45
50
85
55
LEFT
35
45
55
80
54

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 68 percent in the left ear.  The diagnosis was sensorineural hearing loss, bilaterally.  Regarding the functional impact of the Veteran's hearing loss, he reported that he has to concentrate harder on conversation.  In addition, he noted difficulty hearing in the presence of competing noise and he reported difficulty understanding speech.

In this instance, neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VII hearing loss in the right ear and Level V hearing loss in the left ear.  Where hearing loss is at Level VII in one ear and Level V in the other, a 30 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

In terms of functional impairment from bilateral hearing loss, the Veteran has to concentrate harder on conversation, he has difficulty hearing in the presence of competing noise and he has difficulty understanding speech.

On November 2014 VA audiology examination, pure tone thresholds, in decibels, were 





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
35
50
85
51
LEFT
35
40
55
80
53

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.  The diagnosis was sensorineural hearing loss, bilaterally.  Regarding the functional impact of the Veteran's hearing loss, he reported that he has to concentrate harder on conversation.  In addition, he noted difficulty hearing in the presence of competing noise and he reported difficulty understanding speech.

In this instance, neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level IV hearing loss in the left ear.  Where hearing loss is at Level IV in one ear and Level IV in the other, a 10 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

In terms of functional impairment from bilateral hearing loss, the Veteran has to concentrate harder on conversation, he has difficulty hearing in the presence of competing noise and he has difficulty understanding speech.

The Board notes that, although a 30 percent rating was assigned effective July 22, 2010, the results of the November 2014 VA examinations demonstrate that only a 10 percent rating for bilateral hearing loss is warranted at that time.  There is no evidence demonstrating that the Veteran's bilateral hearing loss meets the criteria for an evaluation in excess of 30 percent at any time.  Accordingly, the Board finds that the currently assigned 30 percent rating is appropriate for the appeal period.  


Left Eye Disability 

Historically, the Veteran sustained a left eye injury in service.  He was walking in a dark hallway and came upon an altercation when he was hit in the eye with a hard object (broomstick).  He claims the left eye was totally blind for 2 to 3 days then started to recover, but not fully.  Service records show a history of traumatic scleral laceration at 12-5 o'clock left eye requiring ruptured globe repair in 1970 and basal iridectomy of the left eye at 9-12 o'clock.

The Veteran's left eye disability is currently rated 30 percent disabling from April 2, 2014 and 20 percent disabling, prior to April 2, 2014 under 38 C.F.R. § 4.79, Codes 6009 - 6066.  He essentially contends that the service-connected left eye disability is more disabling than the ratings assigned for those periods.  He filed a claim for an increase in July 2010.

Unhealed eye injury (Code 6009), is among the eye disabilities rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, Code 6009.  The regulations provide that such disability could be rated based on impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, Code 6009.  

Under the General Rating Formula based on incapacitating episodes, the following ratings apply: a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months. A 60 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id. 

A note to Code 6009 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

Under Code 6066, a 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.79, Code 6066.

Under Code 6066, a 30 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when the corrected visual acuity is 10/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 15/200 in one eye and 20/50 in the other eye; (3) when the corrected visual acuity is 20/200 in one eye and 20/50 in the other eye; (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; or (5) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/70.  Id.

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79, Code 6080.

Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Id. 

Under Code 6080, a 10 percent rating is warranted for concentric contraction of visual field with a remaining field of 46 to 60 degrees unilaterally or bilaterally, 31 to 45 degrees unilaterally, 16 to 30 degrees unilaterally, loss of superior half of visual field unilaterally or bilaterally, loss of inferior half of visual field unilaterally, loss of nasal half of visual field unilaterally or bilaterally, or loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79, Code 6080.

A 20 percent rating is warranted for concentric contraction of visual field with a remaining field of 6 to 15 degrees unilaterally.  A 30 percent rating is warranted for concentric contraction of visual field with a remaining field of 31 to 45 degrees bilaterally, or 5 degrees unilaterally, or loss on inferior half of visual field bilaterally, or loss of temporal half of visual field bilaterally, or homonymous hemianopsia.  A 50 percent rating is warranted for concentric contraction of visual field with a remaining field of 16 to 30 degrees bilaterally.  A 70 percent rating is warranted for concentric contraction of visual field with a remaining field of 6 to 15 degrees bilaterally.  A 100 percent rating is warranted for concentric contraction of visual field with a remaining field of 5 degrees bilaterally.  Id.

When only one eye is service-connected, subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d).  To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.  38 C.F.R. § 4.77(c).

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at distances less than three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79.

As an initial matter, as there is no medical evidence of record of any impairment of muscle function in either eye, the Veteran's left eye disability will be rated based on the rating criteria for diseases of the eye, impairment of central visual acuity and field vision, and impairment of visual fields. 

On October 2009 VA eye examination, the Veteran reported a history of trauma to the left eye while in service.  He denied history of diplopia, glaucoma or other diseases of the eye.  Visual acuity test results were as follows: uncorrected distance visual acuity was 20/30 in the right eye and 20/400 in the left eye; uncorrected near visual acuity was 20/200 in the right eye and 20/800 in the left eye.  The best corrected distance visual acuity was 20/20 in the right eye and 20/200 in the left eye; corrected near visual acuity was 20/20 in the right eye and 20/400 in the left eye.  

The pupil of the right eye was round and responsive to light; a fixed, traumatic pupil was seen in the left eye.  There was full range of motion of the extraocular muscles of both eyes.  There was full to finger counting of both eyes.  Slit lamp examination was normal in both eyes.  The left iris showed traumatic pseudo-aniridia (loss of iris tissue (iridectomy)) 8-12 o'clock; and iris sphincter tear 8-12 o'clock, strand of pupil border hanging in pupil margin at 12 o'clock.  The assessment was Veteran has a history of a ruptured globe of the left eye with scleral laceration, traumatic iridectomy and anisometropia resulting from blunt trauma to the left eye during military service in 1970.  He had residual iris loss and partial iridectomy as a result of the in-service trauma to the left eye.  His best corrected visual acuity of the left eye was to 20/200 at distance and 20/400 at near.  Due to  the left eye injury, the left eye vision is blurred at distance and especially near.  Since the left eye cannot focus well and sees blurry image it is likely causing eyestrain in the periocular region and therefore causing headaches.

A February 2010 VA optometry consult report shows visual acuities of right eye at 20/20 and left eye at 20/200.  The assessments were history of trauma of the left eye with traumatic aniridia and angle recession without evidence of glaucoma, and low risk glaucoma suspect.  

In a May 2011 addendum the Veteran's best corrected distance visual acuity in the left eye was 20/200 and near was 20/400.  The best corrected distance visual acuity in the right eye was 20/20 and near was 20/20.  

On November 2012 VA eye examination, the Veteran reported that he feels like his vision is decreasing for reading, and both eyes are tearing.  On examination, uncorrected distance visual acuity in the right eye was 20/50 and 10/200 in the left eye; uncorrected near visual acuity in the right eye was 20/200, and 10/200 in the left eye.  Corrected distance visual acuity in the right eye was 20/40 or better, and 10/200 in the left eye; corrected near visual acuity was 20/40 or better in the right eye, and10/200 in the left eye.  He did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  His vision was not limited to no more than light perception only in either eye.  He was able to recognize test letters at one foot or closer.  He was able to perceive objects, hand movements, or count fingers at 3 feet.  He does not have visual acuity of 20/200 or less in the better eye with use of a correcting lens based upon visual acuity loss.  He does not have an astigmatism, or diplopia.  Tonometry results were right eye pressure 18 and left eye pressure 17.  Slit lamp and external eye examination showed traumatic iridectomy at 7-12 o'clock, strand of pupil border hanging in pupil.  Internal eye examination (fundus) was normal bilaterally.  

Visual field testing was performed using Goldmann's equivalent III/4e target.  The Veteran had contraction of a visual field.  He did not have loss of a visual field or scotoma, or statutory blindness.  His eye disorders were cataract and other lens conditions, glaucoma, and other eye conditions.  The diagnoses were trauma of the left eye with traumatic iridectomy, angle recession, left eye and glaucoma suspect left eye - angle recession secondary to history of trauma to the left eye.  The functional impact was that the Veteran may experience eyestrain after prolonged near work secondary to vision of the left eye being significantly blurrier than the right eye.

On April 2014 VA eye conditions examination, it was noted that there were no new problems and the Veteran's vision was stable.  He reported of history of trauma to his left eye while in service.  He stated he was walking in a dark hallway and came upon an altercation when he was subsequently hit in the eye with a hard object (broomstick).  He claims the left eye was totally blind for 2 to 3 days before it recovered, but he has never fully regained vision in the left eye.  Glaucoma is suspect with angle recession in both eyes.  On physical examination visual acuity corrected distance visual acuity in the right eye was 20/40 or better and 20/200 in the left eye.  Corrected near visual acuity in the right eye was 20/40 or better and 20/200 in the left eye.  He did not demonstrate a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with near vision being worse.  He did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He did not have a corneal irregularity that results in severe irregular astigmatism.  He did not have diplopia.  The results of the tonometry (Goldmann applanation) were right eye pressure 12, and left eye pressure 13.  The slit lamp and external eye examination revealed left traumatic iridectomy 7-12 o'clock, strand of pupil border hanging in pupil.  Internal eye examination (fundus) was normal bilaterally

The examination report shows that the Veteran has a visual field defect.  Visual field test results using Goldmann's equivalent III/4e target showed no loss of a visual field.  He did not have a scotoma.  He did not have legal (statutory) blindness (visual field diameter of 20 degrees or less in the better eye, even if the corrected visual acuity is 20/20 based upon visual field loss).  He has cataract in both eyes.  There is no aphakia or dislocation of the crystalline lens.  He has a history of trauma to the left eye with traumatic iridectomy and angle recession and glaucoma suspect, left eye, angle recession secondary to history of trauma to left eye.  There is no scarring or disfigurement attributable to any eye disability.  He has had no incapacitating episodes attributable to the service-connected left eye disability.  His left eye disability impacts his ability to work in that he is essentially monocular given decreased visual acuity in the left eye and therefore has decreased depth perception.  The assessments were history of trauma to the left eye with traumatic iridectomy and angle recession, glaucoma suspect left eye, angle recession secondary to history of trauma to left eye, and "NVS" cataracts both eyes.  

Prior to November 14, 2012

For the period prior to November 14, 2012 the medical evidence of record, including the October 2009 VA eye examination and VA medical records with optometry evaluations in February 2010 and May 2011 (addendum), reflect that the Veteran's corrected visual acuity has been 20/200, at worst, in the service-connected left eye.  Although the Veteran has reported having problems with his post traumatic left eye injury, including blurred vision and headaches, the October 2009 VA examiner found that since the left eye cannot focus well and sees a blurry image, it is likely causing eye strain in the periocular region and causing headaches.  The Veteran is separately rated for headaches associated with his left eye disability.  

The Board can finds no basis for the assignment of a rating in excess of 20 percent prior to November 14, 2012 for the Veteran's service-connected left eye disability based on his visual impairment.  Specifically, the evidence has not demonstrated corrected visual acuity of either 10/200, 5/200, or no more than light perception in one eye in his service-connected left eye so as to warrant the next highest rating of 30 percent during the period under consideration.  See 38 C.F.R. § 4.79, Codes 6064-6066 (criteria for rating impairment of central visual acuity).  As noted, for rating purposes, the visual acuity of the Veteran's non service-connected right eye is considered to be 20/40 for the purposes of evaluating the service-connected visual impairment and the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  In this case, there is no evidence the Veteran has anatomical loss of the left eye so as to warrant a disability rating greater than 30 percent.  

The Board has considered whether a higher rating may be assigned based on impairment of visual fields or muscle function, but finds that the probative evidence does not support any findings of visual field loss or impaired muscle function of the left eye during the period under consideration. 

In making these determinations, the Board also has considered the Veteran's lay statements and testimony regarding the severity of his service-connected left eye disability and, in large part, has relied on his reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3 , 4.7. He is competent to report on factual matters of which he has firsthand knowledge; thus, he is competent to report his current symptomatology as it pertains to his left eye disability and these reports are credible.  See Jandreau, 492 F.3d 1372.  Accordingly, his reports have been considered in evaluating his disability ratings in this decision; however, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by his treatment reports and VA examination reports addressing these findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for a rating in excess of 20 percent for left eye disability for the period prior to November 14, 2012.  The claim seeking a higher (30 percent) rating for a left eye disability prior to November 14, 2012 is denied.  

From November 14, 2012 

The November 2012 VA eye examination report presents findings that indicate that the criteria for a 30 percent rating for the Veteran's service-connected left eye disability are met.  On November 14, 2012 VA eye examination, the Veteran's corrected distance visual acuity in the left eye was 10/200 and the right eye was 20/40 or better.  This yields a 30 percent rating under Code 6066.  Accordingly, for the period from November 14, 2012 to April 1, 2014 (the day before the April 2, 2014 VA eye examination where the Veteran's corrected distance visual acuity in the left eye was reported as 20/200 and the right eye was 20/40 or better, which warrants a 20 percent rating) a 30 percent (but no higher) rating is assigned for the Veteran's service-connected left eye disability for the stated period.

The Board notes that visual field defect is present, as noted in the November 2012 Goldmann chart in the record, and as described further, below.  However, as noted above, by regulation, 30 percent is the maximum evaluation for visual impairment of one eye unless there is anatomical loss of the eye, which is not shown here.  38 C.F.R. § 4.75(d).  

By rating decision dated in October 2014 the RO increased the rating for residuals of traumatic laceration with iridectomy and defective vision of the left eye now with glaucoma suspect with angle resection, left eye to 30 percent effective April 2, 2014 (date increased disability shown on examination).

The 30 percent rating was based on the combination of 20 percent for visual acuity and 10 percent for visual field defect.  The April 2014 VA examination shows the Veteran's best corrected visual acuity for distance and near was 20/200 in the left eye, and 20/40 in the right eye, which yields a 20 percent disability rating under Code 6066.  The other 10 percent was assigned based on impairment of visual fields.  Here the left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70 (6/2 1); this level of disability warrants a 10 percent rating.  On examination, the left eye showed an average contraction to 42 degrees.  This was based on the following examination findings: vision temporally was 57 degrees (normal is 85 degrees); vision down temporally was 56 degrees (normal is 85); vision down was 42 degrees (normal is 65 degrees); vision down nasally was 37 degrees (50 degrees is normal); vision nasally was 34 degrees (normal is 60 degrees); vision up nasally was 30 degrees (normal is 55 degrees); vision up was 31 degrees (45 degrees is normal); vision up temporally was 44 degrees (55 degrees is normal).  The total remaining visual field for the left eye was 33 degrees.  When this number is divided by the eight directions, rounded up, the average contraction is obtained.  

While the evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800), such is not shown here.  Id.  Thus, the Board can find no basis for the assignment of a rating in excess of the 30 percent assigned for the period from November 14, 2012 for the Veteran's service-connected left eye disability.  

Right Knee Evaluation

As noted above, the Veteran asserts he is entitled to a rating in excess of 20 percent for right knee degenerative joint disease (DJD), post-arthrotomy and medial meniscectomy prior to April 2, 2014, and to a rating in excess of 10 percent for degenerative joint disease and 30 percent for instability from that date.

For ratings which have been in effect for five years or more, the RO is to ensure the greatest degree of stability of disability ratings possible.  Those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a).  Those provisions do not apply to ratings that have been in effect for less than five years, as here.  Such disabilities are not considered to be stabilized, and are thus subject to improvement.  Reexamination disclosing improvement in those disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  

The Veteran's 20 percent rating for degenerative joint disease was in effect since July 22, 2010, a period of less than 5 years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) are not for application.

Additionally, in any disability rating reduction case, regardless of whether the rating has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence shows an actual change in disability and whether examination reports showing change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that any improvement actually represents an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, 4.13.  Moreover, if the examination report used to assess a Veteran's disability contains insufficient detail or is not supported by the pertinent evidence of record, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.

The Veteran was notified in a March 2013 supplement statement of the case that a November 2012 VA examination showed improvement in his service-connected right knee disability, but sustained improvement had not been shown, and therefore a future examination would be conducted.

On November 2012 VA examination, the Veteran reported having flare-ups, which consisted of him having increased stiffness and pain in the right knee about once a month.  Range of motion testing of the right knee showed flexion to 90 degrees (painful motion at 75 degrees), extension to 0 degree with no objective evidence of painful motion.  On repetitive testing flexion was to 80 degrees, and extension was to 0 degree.  The factors contributing to functional loss, functional impairment or additional limitation of range of motion of the knee after repetitive use were less movement than normal, pain on movement, swelling and deformity.  There was tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength was 5/5.  Joint stability tests were normal.  He had a meniscus (semilunar cartilage) condition manifested by right meniscal tear and frequent episodes of joint pain and effusion on the right.  His right knee disability impacted his ability to climb, jump, run, and stand for greater than one hour.  The diagnosis was right knee status post arthrotomy and medical meniscectomy.  Moderate arthritis of the right knee that was gradually worsening since onset was noted.

On April 2014 VA examination, the Veteran did not report having any flare-ups that impact the function of his right knee.  Range of motion testing of the right knee showed flexion to 120 degrees (painful motion at 120 degrees), extension to 0 degree with no objective evidence of painful motion.  On repetitive testing flexion was to 120 degrees, and extension was to 0 degree.  There was no functional loss or impairment or additional limitation in range of motion of the knee.  There was on pain on palpation.  Muscle strength was 4/5.  Joint stability tests showed some abnormality (medial-lateral instability, 3+).  He had a meniscus (semilunar cartilage) condition manifested by right meniscal tear and frequent episodes of joint pain on the right.  His right knee disability impacted his ability to perform any physical work.  He used assistive devices, a brace occasional and a cane regularly.  Degenerative arthritis was documented.  It was noted that there was no additional increased pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  The diagnosis was arthritis of the right knee status post arthrotomy and meniscectomy.

The results of the April 2014 VA examination formed the basis for the RO's April 2014 reduction of the Veteran's right knee disability rating from 20 percent to 10 percent and also the grant of a separate 30 percent rating for medial-lateral instability, right knee associated with degenerative joint disease post-arthrotomy and medial meniscectomy.  During that examination, the examiner diagnosed arthritic knee status post arthrotomy and meniscectomy, and showed findings of slight limitation of motion (flexion at 120 degrees), muscle strength 4/5.  The use of assistive devices, inability to perform any physical work, and degenerative arthritis was documented.  

Given the ratings in combination increased the Veteran's compensation level for his degenerative joint disease, the Board does not find that the reduction of the limitation of motion rating was improper.  The reduction was coincident with the assignment of a separate disability rating that, in combination, resulted in an increased rating for symptomatology with respect to the right knee.  The findings with respect to the last two examinations reflected improvement in his ability to function under the ordinary conditions of life and work solely with regard to limitation of motion findings.  Brown v. Brown , 5 Vet. App. 413 (1993); 38 C.F.R. § 4.2.  

Prior to April 2, 2014, the RO assigned a 20 percent rated for right knee degenerative joint disease, residuals of arthrotomy and medial meniscectomy.  The Veteran essentially contends that the service-connected right knee disability is more disabling than the 20 percent currently assigned and warrants a higher rating.  He filed a claim for an increase in July 2010.  His right knee disability was rated 20 percent disabling under 38 C.F.R. § 4.71a, Codes 5003-5261 for this period.  

Code 5003, traumatic arthritis (established by X-ray findings), is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , Code 5003.

Under Code 5261, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

Under Code 5260, flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion of the leg limited to 45 degrees warrants a 10 percent rating, flexion of the leg limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Knee disability may also be rated under Code 5257, based on recurrent subluxation or lateral instability.  Under Code 5257, a 10 percent rating is warranted for mild recurrent subluxation or lateral instability, a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) and under Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On September 2009 VA joints examination, the Veteran reported he had right knee pain at a level of 7-8/10 whenever he is up and about for an hour and when he is not wearing an assistive device (brace).  He stated he had very little pain when he is at rest, but when he has too much rest, he must move around for a time to loosen his knees, otherwise he will get pain.  At times his right knee swells and he uses ice packs.  He can walk 200 yards.  He can climb two or three flights of stairs.  He can stand 15 minutes before he starts to move.  He uses a cane for long distance walking.  He does not run.  He noted his job is sedentary and he manages his work.  His daily activities are not restricted.  He is able to wash dishes and clothes.  He cannot climb a ladder.  He does not participation in sports or other recreational activities.  He takes pain medicine once or twice a week.

On physical examination, there was some deformity in the right knee, particular medially.  There was tenderness medially.  There was no swelling, warmth, effusion or crepitus.  There were no incapacitating episodes requiring hospitalization.  There was no loss of function with use.  There was no unusual wear on the shoes.  Flexion was to 130 degrees without painful limitation.  Extension was to 0 degrees without painful limitation.  There was no instability of the knees.  Lachman sign, McMurray sign, and drawer signs were negative.  On varus and valgus strain, there was no pain or tenderness in the knee.  There had been no recent functional impairment due to pain, repetitive use, weakness, fatigue, lack of endurance, incoordination, or flare-up.  X-ray of the right knee shows moderate osteoarthritis.  There were no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  There was no neoplasms, subluxation, instability, bladder or bowel complaints.  The diagnosis was osteoarthritis of the right knee with moderate severity post meniscectomy.

On September 2010 VA joints examination, the Veteran reported having pain associated with the right knee.  On physical examination there were gross underlying arthritic changes to the right knee with moderately severe crepitus with extension and flexion of the knee.  Range of motion of the right knee was 90 degrees flexion with complaints of pain at 90, and minus 15 degrees extension.  Collateral and cruciate ligaments appeared to be intact.  He has a 2 cm x 1 mm medial meniscectomy scar.  McMurray's could not be demonstrated.  There was underlying joint effusion.  MRIs demonstrate severe osteoarthritis in all three compartments with joint space narrowing.  There was no additional functional impairments due to pain, weakness, fatigability, incoordination, or flare-up.  There were no assistive devices present; he does occasionally use a cane.  There were no incapacitating episodes or radiation of pain and no neurological findings of effect on the usual occupation or daily activities.  He was employed with the federal government.  The diagnosis was degenerative joint disease post-arthrotomy of the right knee, severe.

On November 2012 VA examination, the Veteran reported having flare-ups, which consisted of him having increased stiffness and pain in the right knee about once a month.  Range of motion testing of the right knee showed flexion to 90 degrees (painful motion at 75 degrees), extension to 0 degree with no objective evidence of painful motion.  On repetitive testing flexion was to 80 degrees, and extension was to 0 degree.  The factors contributing to functional loss, functional impairment or additional limitation of range of motion of the knee after repetitive use were less movement than normal, pain on movement, swelling and deformity.  There was tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength was 5/5.  Joint stability tests were normal.  He had a meniscus (semilunar cartilage) condition manifested by right meniscal tear and frequent episodes of joint pain and effusion on the right.  His right knee disability impacted his ability to climb, jump, run, and stand for greater than one hour.  The diagnosis was right knee status post arthrotomy and medical meniscectomy.  Moderate arthritis of the right knee that was gradually worsening since onset was noted.

Based on the above, the Board finds that the evidence of record shows right knee extension limited to 15 degrees with no objective evidence of painful motion.  After repetitive testing, extension was to 0 degrees.  The examiner noted the Veteran had less movement than normal, pain, swelling and deformity.  There was no instability, subluxation or dislocation shown.  Based on these results, a November 2010 rating decision granted an increased rating of 20 percent for the right knee disability effective July 22, 2010 (the date of the Veteran's claim for increase).

While the Veteran has reported knee pain and swelling, at no time prior to April 2, 2014 was there definitive evidence of limitation of extension to 20 degrees.  Likewise, at no time during the appeal was flexion limited to 45 degrees so as to warrant a separate 10 percent rating under Code 5260.  

The Veteran has reported moderate to severe pain whenever he is up and about for an hour and when he is not wearing a brace.  His right knee swells and he uses ice packs.  He can walk 200 yards, climb two or three flights of stairs, and stand 15 minutes before he starts to move.  He uses a cane for long distance walking.  
The 2012 VA examiner noted some functional loss with respect to the right knee with some additional limitation of motion after repetitive testing.  However, the current 20 percent rating for the period under consideration, takes into consideration the Veteran's limitations.  It follows, then, that the criteria for an even higher rating under the applicable diagnostic code is not met.  Simply put, at no time prior to April 2, 2014 does the preponderance of the evidence suggest that the Veteran's right knee manifestations were so disabling as to result in a higher rating for the right knee under DeLuca.  Hence, even with consideration of §§ 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher rating for the right knee under Codes 5260 or 5261.

Additionally, a separate rating for subluxation/instability (Code 5257) prior to April 2, 2014 as the preponderance of the evidence is against a finding of even mild instability.  As noted above, stability testing in various VA examinations prior to April 2, 2014 reflected no instability, subluxation, or dislocation.

Further, the Veteran has not shown any evidence of ankylosis, dislocation, or malunion for the period prior to April 2, 2014.  As such, an analysis under Codes 5256 and 5262 is not warranted.  

In addition, a separate rating under DC 5258 is warranted prior to April 2, 2014.  The evidence reflects that the Veteran underwent a meniscectomy in approximately 1975.  See November 2012 VA examination report.  Moreover, there is objective evidence of effusions in the knee recorded in September 2010 and November 2012 VA examinations.  The 2012 VA examiner also noted stiffness, pain and swelling due to the meniscectomy.  These findings are consistent with the criteria for dislocated semilunar cartilage under DC 5258.  The Board also notes that the symptom of effusion contemplated by DC 5258 is wholly separate from the rating under DC 5261, which contemplates only limitation of motion.  Therefore, these ratings are not "pyramiding" under 38 C.F.R. § 4.14.  This separate 20 percent rating for the right knee under DC 5258 is assigned prior to April 2, 2014.  The Board has considered the application of 5259 for symptomatic removal of semilunar cartilage, but finds a separate rating under Diagnostic Code 5259 would result in pyramiding as the symptoms, i.e., swelling, noted by the 2012 VA examiner mirrors the effusion that is a criteria for the rating under DC 5258.

From April 2, 2014, the Veteran's right knee is rated 10 percent under 5003-5261 and 30 percent under 5257.  The Board does not find that a higher rating is warranted under any applicable Diagnostic Code.  In VA examination of that date, range of motion testing of the right knee showed flexion to 120 degrees (painful motion at 120 degrees) and extension to 0 degrees (with no objective evidence of painful motion on extension).  The same range was noted following repetitive testing.  Thus, higher and/or separate ratings under Diagnostic Codes 5260 or 5261 are not warranted, even with consideration of DeLuca criteria.  This is so because while the Veteran reported pain with walking over 150 yards, pain on weather changes, and problems kneeling, he did not report having any flare-ups that impact the function of his right knee; there was no pain on palpation; and the examiner stated that there was no functional loss or impairment or additional limitation in range of motion of the knee.  

Further, the Board notes that 30 percent is the maximum schedular evaluation possible under Diagnostic Code 5257.

Given that the Veteran is in receipt of a 30 percent rating for severe instability under DC 5257 from April 2, 2014, separate and/or higher ratings under DCs 5258 or 5259 are not warranted during this period.  The April 2014 examiner found no residuals signs and symptoms due to a meniscectomy and noted episodes of joint pain due to meniscectomy.  As noted above, a compensable rating for limitation of motion of the knee is warranted due to symptoms such as pain.  Thus a separate rating based on pain would be pyramiding.

Extraschedular Consideration

Regarding the increased rating claims on appeal, the Board has considered whether such matters should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a particular service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his headaches, bilateral hearing loss, left eye and right knee disabilities to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provides for higher ratings for more severe symptoms or related symptoms.  It has not been shown that the Veteran experiences any symptomatology not already encompassed or covered in the Rating Schedule.  The Board also notes that the record does not show that the Veteran has required hospitalization to treat his headaches, bilateral hearing loss, left eye and right knee disabilities.  

In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for the headaches, bilateral hearing loss, left eye and right knee disabilities.

Withdrawal-Increased Rating for Tinnitus

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received. 38 C.F.R. § 20.204(b)(3).

Here, at the January 2015 Board video conference hearing before the undersigned, prior to the promulgation of a decision in the matter, the Veteran expressed an intent to withdraw the issue of entitlement to a rating in excess of 10 percent for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration in connection with this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and it must be dismissed.



ORDER

New and material evidence has not been received to reopen the claim of service connection for a right ankle disability.  

New and material evidence has not been received to reopen the claim of service connection for a left knee disability.  

Service connection for a left ankle disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a lumbar spine disability is denied.

The appeal seeking increases in the "staged" ratings (0 percent prior to November 13, 2012, and 30 percent from that date) assigned for migraine headaches is denied.

A rating in excess of 30 percent for bilateral hearing loss is denied.

A rating in excess of 20 percent for left eye disability is not warranted prior to November 14, 2012; from November 14, 2012, a 30 percent rating, but no higher, is warranted for a left eye disability, subject to the laws and regulations governing the payment of monetary benefits .

Prior to April 2, 2014, a separate 20 percent rating for residuals of meniscectomy is warranted, subject to the laws and regulations governing the payment of monetary benefits; a rating in excess of 20 percent for right knee limitation of motion is denied.

Since April 2, 2104, ratings in excess of 10 percent for degenerative joint disease and 30 percent for medial-lateral instability are denied.

The appeal seeking a rating in excess of 10 percent for tinnitus is dismissed.


REMAND

The evidence of record raises a claim of entitlement to a TDIU.  At the January 2015 video conference hearing it was noted that the Veteran was employed by a federal government agency and had some issues about his headaches interfering with his job performance.  He stated that he retired in January 2014 due to his service-connected disabilities.  Further, he indicated that he filed a TDIU application.  After a careful review of the record the Board has not identified said application for a TDIU.  Nevertheless, as the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating, under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Board must remand for such action.  38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice appropriate under the VCAA for a TDIU, and afford him opportunity to respond.

2.  Concurrent with the above, the AOJ should ask the Veteran to clarify his employment history, indicating the reason(s) his employment ended, in regard to his most recent employment as a claims assistant and records management technician with a federal government agency.  If the Veteran identifies any specific pertinent employment records, the AOJ should assist him in obtaining such evidence.

3.  After performing any additional development needed, the AOJ should then adjudicate the claim of entitlement to a TDIU.  If the determination is unfavorable the AOJ should issue a supplemental statement of the case and afford the Veteran and his agent opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


